         Case 1:19-cr-00696-PAE Document 262 Filed 08/13/21 Page 1 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                     August 13, 2021

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman, S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

       The Government writes to (1) respond to defendant Ari Teman’s letter and proposed order
regarding restitution, dated August 11, 2021 (Dkt. No. 260) (“Teman Letter” and “Teman
Proposed Order,” respectively); and (2) submit a new proposed restitution order (“Government
Proposed Order”) (Exh. A).

       A.      Background

         During sentencing on July 28, 2021, the Court ordered restitution in the amount of
$259,340.32. See Sent’g Tr. 95-96. Although Teman had previously stated that he would pay
restitution in full at the time of sentencing, immediately prior to sentencing Teman noted that other,
unnamed individuals would be making these restitution payments on his behalf, and that they
sought to retain custody of their payments until Teman’s appeal had concluded. See, e.g., Dkt. No.
251 (the “July 28 Letter”). Specifically, on July 28, 2021, defense counsel submitted a letter stating
that the unnamed benefactors had transferred money to three attorneys, including Mr. Frisch, who
collected and held in escrow approximately $260,00. Id. The funds were held subject to the
following conditions: “upon affirmance of Mr. Teman’s conviction by the Second Circuit on his
direct appeal (or if Mr. Teman does not timely notice an appeal or otherwise defaults in pursuing
his appeal), the entirety of the funds will be released within 72 hours of the affirmance (failure of
timely notice of appeal or appellate default) to the government for payment of restitution to the
Bank of America; upon vacatur of Mr. Teman’s conviction by the Second Circuit (or dismissal of
the charges of bank fraud), the entirety of the funds will be returned to the respective depositors.”
Id.

         At sentencing, the Government opposed this proposal because, among other things, it
could leave the Court to enforce restitution payments against the benefactors and attorneys
described above. Instead, the Government proposed that Teman or his benefactors make payments
directly to the Clerk of Court upon Teman’s sentencing but that the Court instruct the Clerk of
Court not to make disbursements to the victim in this matter until further order of the Court, i.e.,
once Mr. Teman’s appeal has concluded. The Court noted its agreement with this proposal; defense
         Case 1:19-cr-00696-PAE Document 262 Filed 08/13/21 Page 2 of 4




counsel indicated that he saw no reason it would not be acceptable to the benefactors, although he
could not guarantee their acceptance; and the Court noted that Teman would be “getting credit” as
if the restitution payments would be paid to the Clerk of Court soon after sentencing. See Sent’g
Tr. 95-96. The Court instructed the Government to confer with defense counsel and submit a
restitution order implementing this proposal. Id. at 96.

         On August 11, 2021, Teman submitted a letter saying that two out of five benefactors, who
control approximately $85,000 in funds, had not responded regarding whether they would pay
restitution to the Clerk of Court in accordance with the Court’s stated intention on July 28, 2021.
Teman Letter at 1. Although Teman notes in his letter that the remaining three benefactors have
agreed to the “Court’s proposal,” Teman later notes that these three benefactors consent to the
transfer of their funds only subject to the conditions outlined in Teman’s July 28 Letter. Id. In the
Teman Proposed Order, Teman asks the Court to “order that the three above-described attorneys
cause the above-described funds to be transferred to the Clerk of the Court, who shall hold the
funds subject to the same above-described conditions as set forth in counsel’s letter of July 28,
2021.”

        On August 13, 2021, Teman submitted a letter saying that a fourth benefactor consents to
transferring funds to the Clerk of Court “provided that the money will be held subject to the
outcome of Mr. Teman’s appeal.” Dkt. No. 261 at 1. Teman notes that the attorney holding funds
for the fifth benefactor has not responded regarding Teman’s proposal, and Teman is silent on
whether the fifth benefactor himself or herself has consented to transferring funds to the Clerk of
Court. Id.

       B.      Discussion

        The Government opposes the Teman Proposed Order. First, Teman’s proposal calls for the
Court to order the transfer of funds held in escrow by three non-party attorneys on behalf of five
unnamed benefactors. Teman has provided no legal authority for the Court to compel fund
transfers in this manner. Nor has Teman provided any reason why the Court should compel
attorneys to transfer funds where the benefactors purportedly agree to the transfer. Although there
is no reason to believe Mr. Frish is not accurately reflecting his communications with others,
compelling transfer of client funds held in escrow by non-party attorneys on behalf of yet other
unnamed third parties is a significant step and not one appropriate at this stage of the criminal
matter. 1

       Second, Teman’s restitution payments should not be held by the Clerk of Court subject to
the conditions dictated by unnamed benefactors’ apparent escrow agreements with non-party
attorneys. Teman asks the Court to order transfer of the funds to the Clerk of Court, who “shall
hold the funds subject to the same above-described conditions as set forth in counsel’s letter of

1
  Teman notes that the unnamed benefactor who deposited $75,000 in escrow with Maimon
Kirschenbaum, Esq., has agreed to transfer funds to the Clerk of Court. See Teman Proposed Order
at 2 (“Three of the depositors consent to transfer of their respective funds to the Clerk of the Court
pursuant to the conditions set forth in counsel’s letter of July 28, 2021.”). However, Teman is silent
on whether Mr. Kirschenbaum – the attorney holding client escrow funds and who Teman seeks
to compel – himself consents to the transfer.


                                                  2
         Case 1:19-cr-00696-PAE Document 262 Filed 08/13/21 Page 3 of 4




July 28, 2021.” Namely, Teman seeks to require that the Clerk of Court only disburse restitution
funds to the victim “upon affirmance of Mr. Teman’s conviction by the Second Circuit on his
direct appeal (or if Mr. Teman does not timely notice an appeal or otherwise defaults in pursuing
his appeal)” and require that “upon vacatur of Mr. Teman’s conviction by the Second Circuit (or
dismissal of the charges of bank fraud), the entirety of the funds will be returned to the respective
depositors.” Admittedly, these requirements reflect the most likely two contingencies
contemplated by the Court and the Government at sentencing. If Teman’s conviction is affirmed,
the Court may soon thereafter instruct the Clerk of Court to disburse funds to the Victim; if his
conviction is reversed or vacated, the Could may soon thereafter instruct the Clerk of Court to
return the payments to their originators. However, setting these requirements as a condition of the
funds being paid to the Clerk of Court, and apparently as a way of circumventing the escrow
directives of at least two benefactors, puts the Court, the Clerk of Court, and victim in an
unacceptable position. The Clerk of Court would essentially become an escrow agent holding
funds on behalf of Teman’s benefactors subject to the conditions set by them. Should the Court
later determine that restitution should be disbursed to the victim earlier or later that currently
contemplated – such as if the Victim shows a more immediate need for the funds, or even if Teman
seeks to delay disbursement for any reason – then the Court, Clerk of Court, or the Victim may be
accused of breaching a duty or representation made to the benefactors that allowed the transfers to
take place. The Clerk of Court may also be in breach of Teman’s proposed order, and by proxy a
representation to the benefactors, should it face any delay in disbursing funds to the victim or
returning funds to the originators.

         Further complicating matters is the fact that the four benefactors who have agreed to
transfer funds have agreed subject to different conditions. Defense counsel has represented that
the first three benefactors to agree to transfer funds agreed to that transfer subject to the conditions
in Teman’s July 28 Letter. Meanwhile, the fourth benefactor agreed to transfer funds “provided
that the money will be held subject to the outcome of Mr. Teman’s appeal.” Dkt. No. 261 at 1.
Although the two sets of conditions may be largely similar, the differing conditions underscores
the reasons the Court should not compel the transfer of client escrow funds, or accept funds subject
to conditions set by unnamed third parties.

       As Teman notes, one benefactor has not even agreed to the transfer of funds held on his or
her behalf. See Teman Letter at 1. Indeed, this benefactor previously agreed to the transfer of those
funds out of escrow only after Teman’s appeal was complete. Dkt. No. 251 at 1. Teman now asks
the Court to order transfer elsewhere prior to that time. Teman Proposed Order at 2. In his letter
today, Teman says the Court “may” abstain from ordering the transfer of the fifth benefactor’s
funds. Dkt. No. 261 at 1. The Government respectfully submits that the Court certainly should not
compel the transfer of the fifth benefactor’s funds, and that compelled transfer of the other
benefactors’ funds should not be done for the reasons stated herein.

         With all of this in mind, the Government has a simple proposal. The Court should enter a
restitution order that places Teman on a standard restitution payment plan, which requires that he
make monthly installment payments of in an amount equal to 10% percent of his gross income. A
proposed order to this effect is attached hereto as Exhibit A. The Government’s proposed order,
attached hereto, still contemplates that the Clerk of Court will not make disbursements to the victim
until further order of the Court. Should Teman or the unnamed benefactors transfer $259,340.32
to the Clerk of Court before September 1, 2021, Teman’s restitution obligations will be satisfied


                                                   3
         Case 1:19-cr-00696-PAE Document 262 Filed 08/13/21 Page 4 of 4




and he will not make any monthly payments. If Teman or his benefactors transfer less than that
amount of money, Teman will make restitution payments for the remaining balance on a common
payment plan that requires him to pay as a percentage of his gross income. Indeed, Court recently
granted a modification of the conditions of bail that would permit Teman to seek employment
opportunities. See Dkt. No. 259. Under the Government’s proposed order, money will be
transferred to the Clerk of Court free and clear, without requiring the Court, Clerk of Court, and
Victim to be concerned about the agreements and fiduciary duties between unnamed benefactors
and non-party attorneys.

       The Government has shared with defense counsel its concerns about Teman’s proposed
order. The Government has also shared with defense counsel its revised proposed order
implementing a payment plan to begin on September 1, 2021. Defense counsel objects to the
Government’s proposed order.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                By:       /s/
                                                      Kedar S. Bhatia
                                                      Assistant United States Attorney
                                                      (212) 637-2465




                                                4
